Citation Nr: 0621640	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of right 
acromioclavicular joint separation, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 2003 rating action that denied 
a rating in excess of 20 percent for residuals of right 
acromioclavicular joint separation.  The veteran filed a 
Notice of Disagreement in May 2003, and the RO issued a 
Statement of the Case (SOC) in June 2003.  The veteran filed 
a Substantive Appeal in July 2003.  In June 2004, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge in Washington, D.C.

By decision of June 2004, the Board denied a rating in excess 
of 20 percent for residuals of right acromioclavicular joint 
separation.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2005, counsel for the VA Secretary and the appellant filed a 
Joint Motion for an Order vacating the Board decision.  By 
Order subsequently in May 2005, the Court granted the Joint 
Motion, vacating the June 2004 Board decision that denied a 
rating in excess of 20 percent for residuals of right 
acromioclavicular joint separation, and remanding that issue 
to the Board for proceedings consistent therewith.  

In August 2005, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO, by rating action of March 2006, granted a 40 percent 
rating for residuals of right acromioclavicular joint 
separation; inasmuch as higher ratings are available for this 
disability, and the veteran is presumed to seek the maximum 
available benefit therefor, the claim for a higher rating 
remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).   The RO issued a Supplemental SOC in March 2006.


FINDINGS OF FACT


1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.  The veteran's residuals of right acromioclavicular joint 
separation consist of complaints of  shoulder pain with 
overhead activity, as well as weakness and stiffness, with 
objective findings including glenohumeral degenerative joint 
disease, biceps tendinopathy, minimal tenderness to palpation 
over the acromioclavicular join; there is no evidence of any 
instability or apprehension, and no more than ankylosis of 
the scapulohumeral articulation that is intermediate between 
favorable and unfavorable.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of right acromioclavicular joint separation are not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), and Part 4, including  
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5200 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

March 2003 pre-rating and August 2005 post-rating RO letters 
informed the veteran and his representative of VA's 
responsibilities to notify and assist him in his claim and 
what was needed to establish entitlement to a higher rating 
(evidence showing that the condition had worsened).  
Thereafter, they were afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, those RO letters provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that VA would make reasonable 
efforts to get, and the August 2005 letter requested the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claim.  The Board thus finds that these 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all four content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting some of 
the VCAA's notice requirements were furnished to the veteran 
both before and after the April 2003 rating action on appeal.  
However, the Board finds that any delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As a result 
of RO development, the Court's Order, and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the RO's August 
2005 notice letter and additional opportunities to provide 
information and/or evidence pertinent to the claim under 
consideration, the RO readjudicated the veteran's claim on 
the basis of all the evidence of record in March 2006, as 
reflected in the rating action and SSOC.

Hence, the Board finds that any VA failure in not fulfilling 
all VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC and SSOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that VA must provide information regarding the effective 
date that may be assigned, and the Board notes that such 
notice was provided in the SSOC.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Court's Order and the Board's remand, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate 
his claim, to include obtaining post-service VA medical 
records through 2006.  In April 2003 and February and 
February 2006, the veteran was afforded comprehensive VA 
examinations in connection with his claim; reports of those 
examinations are of record.  A transcript of the veteran's 
June 2004 Board hearing has been associated with the claims 
file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
statements of June 2005 and April 2006, the veteran indicated 
that he had no other information or evidence to submit.  The 
record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of June 1955, the RO granted 
service connection for residuals of right acromioclavicular 
joint separation, and assigned an initial           10 
percent rating under the provisions of 38 C.F.R. § 4.71a, DCs 
5099-5010-724, from February 1955.  By rating action of March 
2001, the RO granted a 20 percent rating from August 1998 
under DC 5203.  By rating action of March 2006, the RO 
granted a 40 percent rating from January 2003 under DCs 5203-
5200.  

Under the applicable criteria, disabilities of the shoulder 
and arm are rated under DCs 5200 through 5203.  The veteran's 
residuals of right acromioclavicular joint separation are 
currently evaluated as 40 percent disabling under DCs 5203-
5200.  A 20 percent rating is the maximum assignable under DC 
5203, and a 40 percent rating is the maximum assignable under 
DC 5201 for the major extremity.  Under DC 5200, a 40 percent 
rating is warranted for ankylosis of the scapulohumeral 
articulation of the major extremity that is intermediate 
between favorable and unfavorable.  A 50 percent rating 
requires unfavorable ankylosis, with abduction limited to 25 
degrees from the side.      

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that a rating in excess 
of 40 percent is not warranted under DC 5200, inasmuch as 
unfavorable ankylosis of the right scapulohumeral 
articulation, with abduction limited to 25 degrees from the 
side, has not been objectively demonstrated such as to 
warrant a 50 percent rating thereunder.

In reaching this determination, the Board has considered an 
early May 2002 VA examination report showing the veteran's 
complaints of right shoulder pain, with objective findings of 
shoulder forward flexion to 110 degrees, abduction to             
95 degrees, external rotation to 25 degrees, and internal 
rotation to the lumbar area.  There was no evidence of any 
weakness on examination.  On mid-May examination, a VA 
physical therapist noted right shoulder forward flexion to        
108 degrees, and abduction to 88 degrees.  June 2002 VA 
examination showed full right shoulder forward flexion and 
abduction to 180 degrees each, and painless external rotation 
to 45 degrees.  The examiner noted that the veteran's 
shoulder condition had improved significantly following his 
completion of a course of physical therapy.  August 2002 VA 
examination showed right shoulder forward flexion to 165 
degrees, abduction to 90 degrees, external rotation to 
approximately 45 degrees, and internal rotation to the lower 
lumbar area.  There was no joint line tenderness to 
palpation.  There was 5/5 strength in all muscle groups 
affecting the right shoulder.  On February 2003 VA 
evaluation, the veteran stated that physical therapy 
prescribed for his shoulder was going exceedingly well, and 
he felt a distinct improvement and was pleased with his 
progress.   

On April 2003 VA examination, the veteran reported continuous 
right shoulder pain.  He claimed to experience flare-ups at 
least once a week with overactivity, during which time the 
pain would increase.  After taking medication, his pain would 
then return to its baseline level.  The veteran also reported 
redness and warmth with overactivity, some shoulder 
stiffness, weakness in the biceps area, increased pain and 
fatigue with repetitive movement, and difficulty with lifting 
objects weighing over 20 pounds due to pain.  He denied right 
shoulder locking.

On examination, right shoulder forward flexion was to 100 
degrees, abduction to  90 degrees, internal rotation to 50 
degrees, and external rotation to 60 degrees, with pain.  
There was a prominent old fracture site in the clavicular 
area, tenderness with palpation over the acromioclavicular 
joint and glenohumeral joint and over the trapezius muscles 
and biceps.  There was no redness, warmth or effusion.  
Muscle strength was 5/5.  There was some atrophy in the 
supraspinatus area.  The diagnoses included continued right 
shoulder pain status post right acromioclavicular joint 
separation status post fracture of the right clavicle.  The 
examiner further noted that recent right shoulder X-rays 
revealed minimal degenerative changes of the component bones 
of the right shoulder and glenoid, and a healed fracture of 
the right mid-clavicle.

During the June 2004 Board hearing, the veteran testified 
that he experienced limited range of motion in the right 
shoulder, in part due to pain, as well as numbness and loss 
of strength in the shoulder.  He also complained of 
difficulty writing and lifting objects with his right arm.  
He stated that he currently took medication to alleviate his 
shoulder pain.  He further testified that, while he believed 
that his shoulder disability may have had a marked 
interference with his employment in the past, at present his 
reason for not working was that he was retired.    

On February 2006 VA examination, the veteran complained of 
significant right shoulder pain with overhead activity, as 
well as weakness and stiffness, but denied swelling or 
evidence of instability.  He could feed himself with his 
right hand, but all motion was obtained at the elbow without 
moving the shoulder.  Aggravating factors were primarily 
overhead activity and use or any weight-bearing.  

On current examination, right shoulder forward flexion was to 
45 degrees before the veteran experienced pain, and he could 
actively increase this to 70 degrees.  Active abduction was 
to 70 degrees, with pain at approximately 45 degrees.  
External rotation was to 45 degrees, and internal rotation 
was to the lower lumbar region.  Strength testing of the 
right rotator cuff muscles showed diffuse weakness in the 
supraspinatus and external rotators (4-/5), and the internal 
rotator were 4/5.  There was biceps tenderness to palpation, 
which was a significant component of the veteran's pain.  
There was minimal tenderness to palpation over the 
acromioclavicular joint, and pain with causal abduction.  
There was no evidence of any instability or apprehension.  
Repetitive testing of the shoulder range of motion did not 
result in any change in the degrees of range of motion, and 
did not increase pain, fatigue, or weakness or alter the 
clinical findings in any way.  There was no obvious right 
upper extremity atrophy or wasting of the intrinsic muscles 
of the hand.  Repetitive neurovascular examination of the 
right upper extremity did not alter the veteran's strength, 
range of motion, or other clinical findings.  X-rays revealed 
moderate degenerative joint disease at the acromioclavicular 
joint, as well as old callus formation over a mid-third 
clavicle fracture.  There were significant glenohumeral 
changes.  

The assessment was significant right, primarily glenohumeral 
degenerative joint changes, and biceps tendinopathy, with 
objective evidence of pain and weakness with shoulder motion, 
but no incoordination.  The examiner noted significant 
discomfort when the veteran attempted to bring his hand to 
the top of his head, but he was able to flex his elbow to 
bring his hand to his mouth with minimal shoulder movement 
and discomfort.  The examiner stated that the veteran could 
bring his arm mid-way between his side and shoulder level.  
He also noted that the veteran's scapulohumeral articulation 
was slightly between the two categories of favorable 
ankylosis with abduction possible to 60 degrees, because this 
was significantly painful, and opined that it was 
intermediate between favorable and unfavorable ankylosis.  He 
further noted that there was no obvious malunion or 
deformity, no evidence of recurrent dislocation or 
instability, and no humeral fracture or malunion.  

As indicated above, the medical evidence through April 2003 
consistently reflected right shoulder range of motion to the 
shoulder level, and the February 2006 examination showed 
ankylosis that was no more than intermediate between 
favorable and unfavorable.  Even considering functional loss 
due to pain and claimed loss of strength and weakness in the 
right shoulder, there simply is no evidence of unfavorable 
right shoulder ankylosis with abduction limited to            
25 degrees from the side, the level of disability required 
for the next higher,          50 percent, rating under DC 
5200.  That level of disability has not been shown, 
objectively, and there is no medical evidence to suggest that 
the veteran experiences any additional functional loss 
(beyond that shown objectively), due to such factors.  At no 
time has any physician or other health professional indicated 
that the veteran's right shoulder range of motion was further 
limited, to any extent, by functional loss due to pain, to 
include with repeated use or during flare-ups.  In this 
regard, the Board notes the 2006 VA examiner's findings that 
repetitive testing of right shoulder range of motion did not 
result in any change in the degrees of range of motion, and 
did not increase pain, fatigue, or weakness or alter the 
clinical findings in any way, and that repetitive 
neurovascular examination of the right upper extremity did 
not alter the veteran's strength, range of motion, or other 
clinical findings.  Even assuming, arguendo, that the veteran 
does experience additional functional loss during such 
periods, there simply is no objective indication whatsoever 
that his pain is so disabling that the level of overall right 
shoulder impairment is comparable to that contemplated by the 
50 percent rating under DC 5200.  

The Board also finds that no other diagnostic code provides a 
basis for assigning a higher rating in this case.  Pertinent 
to musculoskeletal impairment of the shoulder, in the absence 
of any evidence of, or disability comparable to, impairment 
of the humerus, DC 5202 is not applicable.  See 38 U.S.C.A. 
§ 4.71a.  In this regard, the Board notes that 2006 VA 
examiner's findings that there was no obvious malunion or 
deformity, no evidence of recurrent dislocation or 
instability, and no humeral fracture or malunion.  There also 
are no manifestations of the veteran's right shoulder 
disability that warrant evaluation of the disability under 
any other provision of VA's rating schedule.  

Thus, after a careful review of the medical evidence of 
record and the applicable diagnostic criteria, the Board 
finds no basis for assignment of a schedular rating in excess 
of 40 percent for the veteran's right shoulder disability.  

The Board also points out that  there is no showing that the 
service-connected disability reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited in the SOC and SSOC).  In this regard, 
the Board notes that the disability is not objectively shown 
to markedly interfere with the veteran's employment (i.e., 
beyond that contemplated in the assigned rating).  Although 
the veteran testified during the June 2004 Board hearing that 
his right shoulder disability may have interfered with his 
employment in the past, he indicated that the sole reason 
that he was not currently working was because he was retired.  
There also is no evidence that the veteran's right shoulder 
warrants frequent periods of hospitalization, or is otherwise 
so exceptional or unusual as to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
Board finds that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that a rating 
in excess of 40 percent for the service-connected residuals 
of right acromioclavicular joint separation is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 40 percent for residuals of right 
acromioclavicular joint separation is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


